Order, Supreme Court, Appellate Term, First Department (Sandifer, J. P., and Miller, J.; Parness, J., dissenting), entered November 8, 1989, affirming a judgment of the Civil Court, New York County (Norman Ryp, J.), entered on June 1, 1988, awarding the plaintiff $28,297.58, plus interest and costs, after a jury trial, unanimously affirmed, without costs.
Plaintiff, after a fight with her ex-husband, left the apartment to visit her sister. While she was gone, the building’s superintendent carried the plaintiff’s belongings from the hallway, where her ex-husband had placed them, to the building’s basement, and changed the apartment door lock. The record contains evidence sufficient to allow the jury to conclude that the building superintendent did so on the instruction of the building’s manager, who was a friend of the plaintiff’s ex-husband.
We reject the appellant managing agent’s contention, raised for the first time on appeal, that the plaintiff had abandoned her tenancy. The record supports the trial court’s award of treble damages pursuant to RPAPL 853 (see, Lyke v Anderson, 147 AD2d 18), but not an award of damages for intentional infliction of emotional distress, or of punitive damages, in addition to treble damages.
*526We have considered the appellant’s remaining contentions, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin and Ross, JJ.